Citation Nr: 0213938	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  97-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an extension beyond January 
31, 1992, of a temporary total rating based on the need for 
convalescence following surgery performed on September 10, 
1991, for a service-connected disorder of the left great toe.

2.  Entitlement to an extension beyond February 28, 1991, of 
a temporary total rating based on the need for convalescence 
following surgery performed on November 28, 1990, for a 
service-connected disorder of the left great toe.

(The issues of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a sleep disorder, 
and for disability of the digestive tract, based on surgery 
performed by VA on August 27, 1990; entitlement to an 
increased rating for post-operative residuals of a fracture 
of the left great toe; entitlement to service connection for 
a chronic left foot disability secondary to a service-
connected disorder of the left great toe; and entitlement to 
a total rating based on unemployability due to service-
connected disabilities will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979.

This matter comes before the Board on appeal of rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The veteran 
testified before the undersigned member of the Board at a 
hearing held in Washington, DC, in July 1998.  This case was 
remanded by the Board in April 1999 and in January 2001 for 
further development; it was returned to the Board in 
September 2002.

The Board notes that the issues of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a sleep disorder, and for disability 
of the digestive tract, based on surgery performed by VA on 
August 27, 1990; entitlement to an increased rating for post-
operative residuals of a fracture of the left great toe; 
entitlement to service connection for a chronic left foot 
disability secondary to a service-connected disorder of the 
left great toe; and entitlement to a total rating based on 
unemployability due to service-connected disabilities, have 
been developed for appellate review; however, the Board is 
currently undertaking additional development on those issues 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development actions are completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  A December 1996 Board decision determined that the 
veteran was entitled to an extension to January 31, 1992, but 
no further, of a temporary total rating based on the need for 
convalescence following surgery performed on September 10, 
1991.

2.  The veteran underwent a left great toe osteotomy on 
November 28, 1990.  By February 28, 1991, the toe was well 
healed, without any severe postoperative residuals or need 
for further post-hospital convalescence.


CONCLUSIONS OF LAW

1.  The claim as to whether new and material evidence has 
been submitted to reopen the issue of entitlement to an 
extension beyond January 31, 1992, of a temporary total 
rating based on the need for convalescence following surgery 
performed on September 10, 1991, for a service-connected 
disorder of the left great toe, is legally insufficient.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for extension of a total disability 
evaluation for convalescence beyond February 28, 1991, based 
on left toe surgery on November 28, 1990, have not been met.  
38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

A December 1996 Board decision determined that the veteran 
was entitled to an extension to January 31, 1992, but no 
further, of a temporary total rating based on the need for 
convalescence under 38 C.F.R. § 4.30, following surgery 
performed on his left great toe on September 10, 1991.  
Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board notes, however, that in Lapier v. Brown, 5 Vet. 
App. 215 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held, in a case in which an appellant 
was attempting to reopen a claim, under 38 C.F.R. § 3.156, of 
entitlement to an earlier effective date, that even assuming 
the presence of new and material evidence, reopening of a 
claim for entitlement to an earlier effective date can not 
result in the actual assignment of an earlier effective date, 
because an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 
generally 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2001).  

The Board finds that Lapier is equally applicable where an 
appellant seeks to reopen a claim of entitlement to an 
extension under 38 C.F.R. § 4.30 of a temporary total rating 
based on the need for convalescence following surgery, since 
the award granted on such a claim also may not be made 
effective prior to the date of the reopened claim.  The Board 
notes that a temporary total evaluation assigned under 
38 C.F.R. § 4.30 may not be extended for more than one year 
beyond the first day of the month following an appellant's 
hospital discharge or outpatient release.  See 38 C.F.R. 
§ 4.30(b) (2001). 

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since a December 1996 Board 
decision determined, with respect to the veteran's September 
10, 1991, surgery, that the veteran was entitled to an 
extension of his temporary total rating for convalescence to 
January 31, 1992, but no further, and as the veteran's claim 
to reopen must perforce have been filed after the December 
1996 Board decision (more than 5 years after the first day of 
the month following release from his hospital discharge or 
outpatient release in September 1991), and as, under the 
Court's holding in Lapier, supra, the veteran therefore would 
not be entitled to an extension of the convalescent period 
that ended on January 31, 1992, even if he had presented new 
and material evidence, his claim must be denied as legally 
insufficient. 

II.  Entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.30 based on left great toe surgery of 
November 28, 1990

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in determining that the veteran 
was entitled to a period of convalescence ending February 28, 
1991, following left great toe surgery in November 1990, 
considered this claim on the merits.  Moreover, after review 
of the record, the Board concludes that VA's duties under 
both the VCAA and the new regulations have been fulfilled.

The record reflects that the veteran was provided in April 
1992 with notice of the March 1992 rating decision from which 
the current appeal originates.  He was provided a statement 
of the case in June 1997 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of this issue.  The 
Board remanded the claim in January 2001, at which time the 
Board also provided the veteran with citations to the 
relevant statutory provisions of the VCAA.  In February 2001, 
the RO provided the veteran with forms to complete which 
would authorize VA to attempt to obtain any medical records 
identified by him.  The record also reflects that the veteran 
was contacted by the RO in August 2001 and notified of the 
VCAA and how it applied to his claim.  He was informed that 
VA would assist him in obtaining any additional evidence he 
believed would help substantiate his claim; the veteran did 
not report the existence of any outstanding evidence and 
requested that a decision be made on his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Moreover, a medical opinion is on file addressing the 
appropriate length of convalescence the veteran required for 
his November 1990 surgery.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

On VA examination in May 1990, the veteran reported that he 
was unemployed secondary to sleep problems.  He reported that 
he could barely walk because of left toe pain, and that the 
pain interfered with his past job as a longshoreman.  
Physical examination disclosed the presence of left toe 
swelling, but no erythema.  The veteran was able to dorsiflex 
the left great toe to 52 degrees, and to plantar flex the toe 
to 10 degrees.

On file are VA treatment records which show that the veteran 
underwent septoplasty and uvulopalatopharyngoplasty in August 
1990 for the relief of sleep problems; a September 1990 
treatment note indicates that the veteran felt he was unable 
to work secondary to fatigue, and that he was temporarily 
disabled secondary to his August 1990 surgeries.  In November 
1990, physical examination of the veteran's left great toe 
revealed tenderness over the proximal phalanx, with decreased 
sensation to light touch.  He exhibited dorsiflexion to 20 
degrees, and plantar flexion to 10 degrees.  

In light of left great toe complaints, the veteran was 
scheduled for a fusion of the left first metatarsal 
phalangeal joint, but he instead underwent a left great toe 
osteotomy on November 28, 1990.  The operative report 
indicates that 4 millimeters of bone were excised from the 
proximal base of the first phalanx.  The skin was then closed 
and a K wire was used for fixation of the alignment of the 
toe.  He did well postoperatively, and remained afebrile and 
hemodynamically stable.  Following the procedure, his toe was 
warm on examination, with no sensory changes.  His dressings 
were dry and intact, and he was discharged on the second 
postoperative day with minimal pain, and scheduled to return 
in one week for suture removal.  His discharge instructions 
allowed him to bear weight as tolerated.  A November 30, 
1990, physical therapy note indicates that the veteran was 
able to partially bear weight safely, and was issued two 
canes and a cast shoe; he was discharged from physical 
therapy and was considered at that time to be independently 
ambulatory and to be capable of independent self care with 
respect to his activities of daily living.

A December 1990 treatment note indicates that the veteran's 
left toe wound looked good, with minimal tenderness but no 
erythema; his sutures and Steri Strip wrappings were removed 
and he was advised to return in two to three weeks.  A 
January 10, 1991, follow-up note indicates that the veteran's 
foot looked good, with no cellulitis, and with good capillary 
refill; he was advised to return in four to six weeks with X-
ray studies.  A February 15, 1991, treatment note indicates 
that the veteran was discharged from the neurology clinic.  A 
March 21, 1991, follow-up treatment note indicates that the 
veteran still had left toe pain with weather changes.  He 
exhibited dorsiflexion to 40 degrees, and plantar flexion to 
20 degrees, with pain at the extremes of motion.  His scar 
was described as well healed.  He was advised to return if 
his pain continued, at which time a first metatarsal 
phalangeal joint fusion would be considered.  A July 18, 
1991, treatment note suggests that the veteran was using 
orthotic shoes, although he continued to complain of left 
foot pain.  His scar was described as well healed, and he 
exhibited dorsiflexion to 20 degrees and plantar flexion to 
40 degrees.  

An August 19, 1991, note by a VA physician indicates that the 
veteran was experiencing persistent pain in his left great 
toe, and would require repeat foot surgery.  The treatment 
note indicates that the veteran had been unable to work since 
November 1990 because of left great toe pain, although the 
physician pointed out that with respect to the November 28, 
1990, surgery in particular, that surgery had prevented the 
veteran from working only for three months.  The treatment 
records show that the veteran thereafter underwent a left 
great toe metatarsal phalangeal fusion with plate fixation on 
September 10, 1991.

In an April 1991 statement, the veteran maintained that he 
could not work because his prior occupation as a longshoreman 
required him to wear steel-toed boots.  He argued that 
because of his left foot pain and the pending second 
operation on his left foot, he was unable to wear such hard 
shoes.

On file are VA Vocational Rehabilitation records which show 
that the veteran was counseled on May 1, 1991, at which time 
he reported experiencing terrible pain in the left great toe.  
He also reported a history of a sleep disorder.  He noted 
that dock work required good strength, great feet and 
undivided attention.  He reported that since the November 
1990 surgery, he had experienced considerable difficulty with 
pain and swelling when on his feet for extended periods.  The 
counselor noted the veteran's physical appearance, but did 
not reference the presence of any canes or orthotic shoes.

A March 1992 rating decision assigned the veteran a temporary 
total evaluation under 38 C.F.R. § 4.30 for the November 28, 
1990, surgery, effective November 27, 1990, to February 28, 
1991.

In an August 1995 statement, the veteran alleged that the 
November 1990 surgery crippled him, and that he was unable to 
wear hard shoes.

At an August 1996 hearing before a member of the Board, the 
veteran testified that he continued to experience toe, foot 
and leg pain after his first surgery, and could not weight-
bear for one month following the surgery.  He indicated that 
he was told by his physicians to continue wearing his wooden 
shoes following the surgery, and that he complied with this 
instruction and continued to use canes as well, showing that 
he required continued convalescence and support.  He 
described the shoe as a flat wooden shoe with padded 
installation that was open-toed.  He testified that he never 
returned to work following the November 1990 surgery.

In a February 1997 statement, the veteran argued that he was 
entitled to an extension of his convalescent rating to 
September 8, 1991, since March 1991 and July 1991 treatment 
notes purportedly showed that he was still using a cane and 
cast shoe.  He indicated that he still used orthopedic shoes, 
and continued to experience foot pain.  He alleged that the 
surgery involved amputation of the left great toe.

In an April 1997 statement, the veteran averred that he was 
prohibited from weight-bearing for two years after the 
November 1990 surgery.

At his July 1998 hearing before the undersigned, the veteran 
testified that his last job as a longshoreman required him to 
wear steel-tipped boots, and that he stopped working because 
of his left great toe.  He testified that the cast shoe he 
wore since the November 1990 surgery prevented movement, and 
he described the shoe as a wooden shoe with straps over it.

Analysis

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under (1), (2) or (3) above.  Extensions 
of 1 or more months up to 6 months beyond the initial 6 
months period may be made under (2) or (3) above.

After carefully reviewing the relevant evidence of record, 
the Board finds that the requested extension of a total 
rating for convalescence is not warranted.  The veteran 
underwent surgery in November 1990 on his left great toe, 
which is arguably not considered a major joint.  See 
38 C.F.R. § 4.45 (2001).  The hospital report for the 
veteran's November 28, 1990, surgery reveals that while 4 
millimeters of bone were excised, the veteran was not left 
with a stump, as the skin was closed around the incision 
without any noted difficulty.  The veteran was noted to do 
well postoperatively, and by his discharge from 
hospitalization was able to independently ambulate with 
instructions to weight-bear as tolerated.  He was also noted 
to be capable of independent self care, and was issued two 
canes and a cast shoe, with no further need for physical 
therapy.  Treatment records show that when evaluated within 
one month of discharge, the veteran's wound was essentially 
described as healing well, with only minimal tenderness, but 
no erythema, and his sutures and wrappings were removed.  By 
January 1991, the veteran exhibited good capillary refill 
with no cellulitis, and by March 1991, he exhibited 
significant range of left great toe motion that was at least 
as equal to the motion he was capable of immediately prior to 
the surgery, and his scar was described as well healed.  In 
August 1991, a VA physician essentially concluded that the 
veteran had required a period of three months convalescence 
on account of the November 28, 1990, surgery.  

Although treatment records after March 21, 1991, document 
continued complaints of pain and swelling associated with the 
left great toe, the records nevertheless indicate that the 
veteran's left great toe disability stabilized within three 
months of the November 1990 surgery.  While the veteran 
argues that he was unable to bear weight up to two years 
following surgery (despite testimony in August 1996 that the 
period was only one month in duration) and that he was 
required by his physicians to wear a cast shoe, the Board 
again notes that the veteran was in fact able to bear weight, 
as tolerated, at the time of his discharge.  Moreover, the 
veteran was discharged from physical therapy in November 
1990, and even assuming that the veteran's great toe is a 
major joint, none of the records after February 1991 even 
suggest that the orthotic shoe he was wearing in July 1991 
was for the purpose of therapeutic immobilization.  The Board 
notes in passing that none of the treatment records from 
February 1991 to July 1991, or even the May 1991 vocational 
rehabilitation counseling report, mention the use of canes or 
an orthotic shoe.

Since the veteran's statements concerning the necessity for 
therapeutic immobilization of his left great toe and his 
inability to weight-bear for years after the surgery are 
unsupported by the medical evidence on file, the Board finds 
that the probative value of his statements is outweighed by 
that of the August 1991 VA physician's opinion to the effect 
that the veteran required only three months of convalescence 
following the November 1990 surgery. 

In short, there is no evidence demonstrating the presence, 
beyond February 28, 1991, of severe postoperative residuals 
from the November 1990 surgery such as incompletely healed 
surgical wounds, stumps of an amputation, therapeutic 
immobilization of a major joint, the necessity for house 
confinement or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
Nor is there evidence otherwise demonstrating the need for 
convalescence following the November 1990 surgery.  There 
consequently is no probative evidence on file suggesting that 
the veteran meets any of the criteria listed in 38 C.F.R. 
§ 4.30(a)(1), (2) or (3) which would allow the grant of 
additional months of a temporary total convalescence rating.

The Board notes in passing that the veteran has apparently 
remained unemployed for several years following the November 
1990 surgery.  The Board points out, however, that the 
veteran was, in fact, unemployed for several months prior to 
his surgery in November 1990.  Moreover, the August 1991 
opinion by a VA physician notes that that portion of the 
veteran's unemployment attributable to the surgery was 
limited to three months, ending in February 1991.

Since the veteran had fully recovered from his left great toe 
surgery by February 28, 1991, the remaining left great toe 
symptoms must be considered under the regular schedular 
criteria.  For the reasons discussed above, the Board 
concludes that the preponderance of the evidence is against 
an extension of a total disability evaluation for 
convalescence beyond February 28, 1991.  The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to an extension beyond January 31, 
1992, of a temporary total rating based on the need for 
convalescence following surgery performed on September 10, 
1991, for a service-connected disorder of the left great toe, 
the benefit sought on appeal is denied. 

Entitlement to an extension beyond February 28, 1991, of a 
temporary total rating based on the need for convalescence 
following surgery performed on November 28, 1990, for a 
service-connected disorder of the left great toe, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

